DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 10/19/2021.  
Claims 1, 5, 6, 9, 15, 16 and 20 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US-11,057,866 hereinafter, Ryu).

a short range communication interface; (Fig. 69 [6932)
a memory (Fig. 69 [6920]) categorically storing a list of two or more accessories (Fig. 41 display of [110] showing watch and glasses), the list including an indication identifying at least one primary device and one or more saved secondary devices (Fig. 41 [Sound/Off]), the primary device (i.e. glasses) being a separate device than the one or more saved secondary device; (Fig. 41 [120-1 vs 120-2]) and
one or more processors (Fig. 69 [6973]) coupled to the memory (Fig. 69 [6920]), the one or more processors being configured to:
	transmit first content to any of the two or more accessories for output; (Fig. 47 [S4702])
	receive second content; (Fig. 54 [S5402] and Fig. 37 [S3702])
	determine that the second content is private content; (Fig. 37 [S3704]) 
	transmit the second content to the primary device for output only by the primary device.  (Fig. 37 [S3706, Yes and S3712])
Regarding claim 8, Ryu teaches wherein determining that the second content is private includes determining that the received second content is a message directed to a user of the host device.  (Col. 11 lines 1-16 i.e. the type of notification includes a text message, which is then routed to a specific wearable device based on the set priorities, see Fig. 37 [S3704, S3706, Yes and S3712])
Regarding claims 9 and 16, the limitations of claims 9 and 16 are rejected as being the same reasons set forth above in claim 1.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 10, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Zimbric et al. (US-8,295,766 hereinafter, Zimbric).
Regarding claim 2, Ryu teaches that the wireless connection between the electronic device and the wearable device is Bluetooth (Col. 40 lines 35-40 and Col. 43 lines 54-60), but differs from the claimed invention by not explicitly reciting wherein the one or more processors are further configured to automatically connect, via short-range wireless pairing, to the primary device and at least one of the one or more saved secondary devices.  
In an analogous art, Zimbric teaches a method and device for automatic multiple pairing of Bluetooth devices (Abstract) that includes automatically connect, via short-range wireless pairing, to the primary device and at least one of the one or more saved secondary devices.  (Fig. 3 [328 & 338] and Col. 6 lines 36-43)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu after modifying 
Regarding claim 6, Ryu in view of Zimbric teaches wherein the indications of the two or more accessories further includes a category of unsaved device.  (Zimbric Col. 2 lines 26-59 i.e. devices found in discoverable mode and Col. 6 lines 56-67)
Regarding claim 7, Ryu in view of Zimbric teaches wherein the primary device is a first accessory connected to the host device via short-range wireless pairing (Zimbric Col. 7 lines 12-24) and the one or more saved secondary devices includes at least one subsequent accessory connected to the host device via short-range wireless pairing after the first accessory is connected to the host device.  (Zimbric Col. 7 lines 34-43)
Regarding claims 10 and 17, the limitations of claims 10 and 17 are rejected as being the same reasons set forth above in claim 2.  
Regarding claims 13 and 19, the limitations of claims 13 and 19 are rejected as being the same reasons set forth above in claim 7.  








Claims 3-5, 11, 12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Thekkedathu Sivaraman et al. (US-2016/0286337 hereinafter, Sivaraman).
Regarding claim 3, Ryu teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein transmitting the second content to the primary device and transmitting the first content to at least one of the one or more saved second devices occurs simultaneously.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu after modifying it to incorporate the ability to transmit first content and second content simultaneously to a primary device and a second device simultaneously of Sivaraman since Sivaraman is directed to realizing benefits to providing a simultaneous audio stream to one Bluetooth device while answering a call on another Bluetooth device (Sivaraman Page 1 [0003]) since this enables an increased experience to people while listening to streamed music even if the call takes a long period of time.  (Sivaraman Page 2 [0018] and Pages 3-4 [0040-0041])
Regarding claim 4, Ryu in view of Sivaraman teaches wherein transmitting the first content occurs on a first channel and transmitting second content occurs on a second channel, the first channel being different than the second channel.  (Sivaraman Page 4 [0048] and Page 6 [0082])
Regarding claim 5, Ryu in view of Sivaraman teaches wherein transmitting the second content to the primary device for output only by the primary device occurs without 
Regarding claims 11, 12 and 15, the limitations of claims 11, 12 and 15 are rejected as being the same reasons set forth above in claims 3-5.  
Regarding claims 18 and 20, the limitations of claims 18 and 20 are rejected as being the same reasons set forth above in claims 4 and 5.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646